—In an action to recover on a promissory note and guaranty, the plaintiff appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated January 22, 1997, which denied its motion for summary judgment against the defendants Gallop Leasing Corp. and Ron Tse.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff established a prima facie case by proving the existence and genuineness of the promissory note and guaranty at issue and the respondents’ failure to make payment thereunder. The burden then shifted to the respondents to establish by admissible evidence the existence of a triable issue of fact or a meritorious defense. However, the respondents’ assertions, including a claimed lack of consideration, were merely unsup*579ported conclusory allegations which were insufficient to defeat the plaintiffs motion (see, Grammas Assocs. Architectural & Eng’g Servs. v Ehrlich, 229 AD2d 517; Bennett Hanover Assocs. v Neilson, 215 AD2d 710).
O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.